DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment to the claims filed on 6/29/2022 is acknowledged. Claims 1-2, 10 and 23 are amended. Currently claims 1-7, 9-10, and 22-23 are pending in the application.
Previous prior rejection is withdrawn in view of the above amendment.
Claims 1-7, 9-10 and 22-23 are rejected on a new ground of rejection. See the rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “wherein the anti-reflective coating is formed by a porous material” in lines 5-6. Applicant does not have support for the limitation in the originally filed disclosure. Applicant discloses “ARC 310 can be a slightly porous material” ([00056]). Slightly porous material is not a support for the entirety of porous material. "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
Claims 2-7, 9-10 and 22-23 are rejected on the same ground as claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the transparent layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 depends on claim 1 and recites “the staining is formed from a different material than the anti-reflective coating” as the staining is a structure, while claim 1 recites “a periodic sequence of refraction bands formed by staining portions of the porous material of the antireflective coating with pigment” as the staining is an action, and not a structure. As such, “the staining” as a structure recited in claim 22 lacks of antecedent basis in the claim, and it is not clear if “the staining” recited in claim 22 is the same or different from the “refraction bands” recited in claim 1.
Claim 23 depends on claim 1 and recites “the pigments” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 9-10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (JP 2003152202, see machine translation) in view of Daniel et al. (2011/0023282).
  Regarding claim 1, Eguchi discloses a photovoltaic laminate stack comprising:
a glass layer (see glass layer 11, figs. 2-4, [0013]);
an encapsulant layer (see filling resin 12) arranged below the glass layer (11, figs. 2-4, [0013]);
an antireflective coating (see reflection reduction layer15, figs. 2-4, [0016]) disposed on a surface of the glass layer (11), forming an exterior surface of the photovoltaic laminate stack (see figs. 2 and 4); and being formed by a porous material (see porous silica layer described in [0026]);
a plurality of solar cells (131, figs. 3-4, [0014]) embedded within the encapsulant layer (12, see figs. 2-4), wherein a portion of the encapsulant layer (12) separates the plurality of solar cells from the glass layer (11, see figs. 2-4).
Eguchi discloses the antireflective coating (or reflection reduction coating 15) is patterned to have a periodic sequence of opening portions (11b) within the porous material (e.g. or porous silica forming the layer 15) extending from the exterior surface of the photovoltaic laminate stack to the surface of the glass layer (11, see fig. 4).
Eguchi does not explicitly disclose a periodic sequence of refraction bands formed by staining portions of the porous material of the anti-reflective coating with pigment that obscures visibility of the plurality of solar cells so that each of the refraction bands extends from the exterior surface of the photovoltaic laminate stack to the surface of the glass layer.
Daniel et al. discloses incorporating louver elements (112) into a periodic sequence of opening portions of a support film (1002, figs. 10 and 11B), wherein the support structure is designed to reduce reflection losses ([0052] and [0055]) and the louver element (112) is formed by applying a material include colored material that can be viewed by an observer such as pigmented ink or the like (see [0056]). Applying a material include colored material can be viewed by an observer such as pigmented ink or the like corresponds to the claimed “staining with pigment that obscures visibility of the plurality of solar cells”.
It would have been obvious to one skilled in the art at the time before the effective filing date of the claimed invention to modify the photovoltaic laminate stack of Eguchi by incorporating louver elements formed by staining with pigment that obscures visibility of the plurality cell as taught by Daniel et al. into a periodic sequence of opening portions of the porous material of the antireflective coating of Eguchi, because Daniel et al. teaches such incorporation would improve the aesthetic appearance of the photovoltaic cell array to an observer, camouflage the photovoltaic cell array in order to make a photovoltaic assembly blend into the environment ([0025]). In such modification, the louver elements formed by pigmented ink corresponding to the claimed refraction bands.

Regarding claim 3, modified Eguchi discloses a photovoltaic laminate stack as in claim 1 above, wherein Eguchi discloses the solar cells (131) are separated by a portion of the encapsulant layer (12, see figs. 4 and 5).

Regarding claim 5, modified Eguchi discloses a photovoltaic laminate stack as in claim 1 above, wherein Eguchi discloses including a backsheet (14, figs. 2-5) in direct contact with the encapsulant layer (12, see figs. 2-5).

Regarding claim 7, modified Eguchi discloses a photovoltaic laminate stack as in claim 5 above, wherein Eguchi discloses the encapsulant layer (12) is positioned between the glass layer (11) and the backsheet (14, see figs. 2-5).

Regarding claim 9, modified Eguchi discloses a photovoltaic laminate stack as in claim 1 above, wherein the antireflective coating (15 of Eguchi) is formed of porous silica and the refraction bands is formed of colored material (see claim 1 above), or different material. Therefore, the refraction bands have a different index of refraction than the antireflective coating as different materials have different properties. 

Regarding claim 10, modified Eguchi discloses a photovoltaic laminate stack as in claim 1 above, wherein the pigment forming the periodic sequence of refraction bands is received into the openings of the porous material (or porous silica, see claim 1 above). Therefore, the pigment must be received into the porous material by capillary action. 

Regarding claim 22, modified Eguchi discloses a photovoltaic laminate stack as in claim 1 above, wherein the antireflective coating (15 of Eguchi) is formed of porous silica and the refraction bands is formed of colored material (see claim 1 above), or different material. In other words, the staining (or refraction bands formed by staining) is formed from a different material than the anti-reflective coating.

Regarding claim 23, modified Eguchi discloses a photovoltaic laminate stack as in claim 1 above, wherein Daniel et al. discloses the louver (112) having different regions (see figs. 2A-2C) each have a characteristic such as apparent color ([0030-0032]) and using pigments to achieve the coloring ([0056-0057]).
Modified Eguchi does not explicitly state the pigments of a plurality of colors.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used pigments of a plurality of colors to form the lover structure/element with different regions having different apparent colors as suggested Daniel et al.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Eguchi (JP 2003152202, see machine translation) as applied to claim 1 above, and further in view of Counil et al. (US 2010/0116332).
Regarding claims 2 and 6, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein the staining to incorporate colored material inherently modifies the index of refraction of the portions of the antireflective coating.
Modified Peng et al. does not explicitly disclose the antireflective coating is a sol-gel or comprises a sol-gel.
Counil et al. discloses the antireflective layer being a sol-gel and comprising a sol-gel (see [0026-0029] and [0044]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic laminate stack of modified Eguchi by using the antireflective coating/layer of a sol-gel Counil et al., because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Eguchi (JP 2003152202, see machine translation) as applied to claim 1 above, and further in view of Tsakalakos et al. (US Patent 8,933,526).
Regarding claim 4, modified Eguchi discloses a photovoltaic laminate stack as in claim 1 above, wherein the periodic sequence of opening portions of the antireflective layer is stained with colored material such as pigment (see claim 1 above).
Modified Eguchi does not explicitly teaches the distance between two adjacent opening portions to be less than 100 microns such that the distance between adjacent refraction bands (112) filled in the opening porions is less than 100 microns.
Tsakalakos et al. discloses an antireflective layer (301 in fig. 3, 401 in fig. 4, 501 in fig. 5) having a periodic sequence of opening portions (or voids) spacing apart by the nanostructure (306 in fig. 3, 406 in fig. 4, 506 in fig. 5), wherein the nanostructure having a size of less than 500 nm, see col. 2, lines 48-64; col. 8 lines 35-36) or about 1nm to about 500nm (claim 12). Less than 500nm or about 1nm to about 500nm are less than 100 microns. Tsakalakos et al. teaches such dimension would provide an antireflective coating with very low reflectance (see col. 4, lines 5-21).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the pattern of the antireflective coating of Eguchi by having the distance between two adjacent opening portions to be less than 500 nm or about 1nm to about 500nm as taught by Tsakalakos et al., because Tsakalakos et al. teaches such dimension would provide an antireflective coating with very low reflectance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that previously cited references Peng and Daniel do not teach the claimed invention.
However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726